Order entered September 16, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00444-CR

                                BRANDON GORDY, Appellant

                                                 V.

                                  STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-00751-T

                                             ORDER
        The reporter’s record, originally due June 11, 2019, is past due. We notified court

reporter Vearneas Faggett by postcard dated June 13, 2019 and directed her to file the reporter’s

record by July 15, 2019. On July 31, 2019, we ordered the reporter’s record filed by August 30,

2019.   We expressly cautioned court reporter Vearneas Faggett that the failure to file the

reporter’s record by August 30 would result in the Court taking whatever remedies it has

available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed. To date, the reporter’s record has not

been filed and we have had no communication from Ms. Faggett.

        We ORDER that court reporter Vearneas Faggett NOT SIT as a court reporter until she

has filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd

Judicial District Court; to the Dallas County Auditor’s Office; and counsel for all parties.




                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE